United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ATLANTA VETERANS ADMINISTRATION
MEDICAL CENTER, Decatur, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1013
Issued: November 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 20, 2013 appellant, through her attorney, timely appealed the February 14,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether appellant’s degenerative arthritis and January 2004 lumbar
surgery are causally related to her accepted employment injury; and (2) whether appellant has a
ratable impairment to a scheduled member.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
Appellant, a 57-year-old retired licensed practical nurse (LPN), injured her lower back in
the performance of duty on June 22, 1994.2 OWCP initially accepted her claim for lumbosacral
strain. In February 1995, itaccepted a synovial cyst of the lumbosacral spine.3 OWCP
authorized the lumbar surgery.4 Appellant received wage-loss compensation. In April 1995, she
returned to work in a part-time, light-duty capacity. Appellant was released to resume her
regular, full-time LPN duties in late September 1995. OWCP paid wage-loss compensation for
intermittent periods of disability through August 1996.
Dr. Charles L. Clifton Jr., a Board-certified anesthesiologist, saw appellant on
January 10, 2000 and diagnosed spinal stenosis with radicular low back pain.5 It had been about
three and a half years since he last treated her. On January 21, 2000 Dr. Clinton administered a
lumbar epidural steroid injection.6
The record reflects a possible work-related back injury in October 2001, but there was no
record of a new claim having been filed. Appellant also underwent additional lumbar surgery on
or about January 7, 2004;but the surgical report is not part of the record. OWCP did not
authorize additional surgery under the current claim;moreover, there is no record of her having
sought OWCP’s approval regarding her January 2004 surgery.Appellant advised OWCP that the
Office of Personnel Management granted her disability retirement effective June 2004.
On December 7, 2010 appellant filed a claim for a schedule award (Form CA-7).In a
December 9, 2010 report, Dr. F. Daniel Koch, a Board-certified orthopedic surgeon,7diagnosed
severe degenerative arthritis and statuspost lumbar fusion/arthrodesis. He stated that
appellantexperienced chronic low back pain due to the severity of her condition and the hardware
in her lumbar spine.
By letter dated January 7, 2011, OWCP advised appellant that Dr. Koch’s December 9,
2010 report was insufficient to establish that the diagnosed conditions -- degenerative arthritis
and status post lumbar fusion/arthrodesis -- were causally related to her June 22, 1994
employment injury. Appellant was afforded 30 days to submit a rationalized medical opinion
addressing causal relationship. OWCP also requested a copy of the surgical report for her

2

Appellant reportedly injured herself transferring a patient from a bed to a wheelchair.

3

A July 19, 1994 lumbar magnetic resonance imaging (MRI) scan revealed L5-S1 mild degenerative disc disease.
There was also evidence of left-sided synovial cyst with significant compression of the exiting left S1 nerve root.
4

On January 13, 1995 Dr. Nettleton S. Payne II, a Board-certified neurosurgeon, performed an exploration and
decompression, excision of synovial mass and partial facetectomy.
5

Appellant had low-grade spinal stenosis dating back several years as evidenced by a May 10, 1996 lumbar MRI
scan.
6

OWCP did not pay for the treatment appellant received from Dr. Clifton on January 10 and 21, 2000.

7

Dr. Koch performed additional lumbar surgery on or about January 7, 2004.

2

lumbar fusion/arthrodesis and any additional treatment records pertaining to the newly diagnosed
conditions.
In a separate letter also dated January 7, 2011, OWCP acknowledged receipt of
appellant’s December 7, 2010 claim for a schedule award. It explained that FECA did not
authorize schedule awards for permanent impairment of the spine; but to the extent her accepted
employment injury caused spinal nerve impairment to an extremity, a schedule award for any
affected extremities was possible. OWCP provided guidance on rating spinal nerve extremity
impairment under FECA and the sixth edition of the American Medical Association, Guides to
the Evaluation of Permanent Impairment(A.M.A., Guides) (2008). Appellant was afforded
30 days to submit the requested information in support of her schedule award claim.OWCP did
not receive any additional evidence in the allotted timeframe.
On February 15, 2011OWCP issued two separate decisions. It denied a schedule award
for permanent impairment related to appellant’s accepted claims and denial to expand her
June 22, 1994 traumatic injury claim to include degenerative arthritis and status post lumbar
fusion/arthrodesis.
Appellant requested an oral hearing from both decisions which was held on
June 10, 2011. She testified regarding the June 22, 1994 employment incident and her two
lumbar surgeries. Appellant explained that OWCP paid for the first surgery and Medicaid paid
for her subsequent lumbar fusion/arthrodesis. The hearing representative afforded appellant the
opportunity to submit additional evidence posthearing;however, appellant did not receive any
additional medical evidence.
By decision dated September 7, 2011, the hearing representative affirmed both decisions
dated February 15, 2011.
On October 7, 2011 appellant requested reconsideration. OWCP received additional
medical reports and treatment records dating back to November 2001.
Dr. David A. Schiff examined appellant on November 30, 2001 for complaints of leftsided lower back pain radiating down her left leg to her posterior and calf.8 He noted a history of
back surgery in 1995 due to an on-the-job injury. The surgery alleviated appellant’s pain, but
she continued to experience numbness. Appellant advised that she had four to five epidural
steroid injections since her surgery. Dr. Schiff also noted that in mid-October 2001 she“was
doing some heavy lifting at work” which seemed to provoke her symptoms. Recent x-rays
revealed moderate degenerative disc changes at L5-S1, with a left-sided laminectomy defect.
There was also evidence of subtle degenerative anterolisthesis. Dr. Schiff diagnosed left S1
radiculopathy, acute and chronic. He referred appellant for physical therapy and lumbar epidural
steroid injections.
On January 8, 2002 appellant saw Dr. Richard J. Stork, a Board-certified anesthesiologist
with a subspecialty in pain medicine,who noted that she was status post lumbar discectomy in
January 1995. Dr. Stork also noted that she“reinjured her back in [October 2001] ... following a
8

Dr. Schiff is a Board-certified physiatrist with a subspecialty in pain medicine.

3

lifting incident....” He diagnosed lumbar degenerative disc disease and administered selective
nerve root blocks at left L5 and S1.
Appellant returned for a follow-up visit on February 4, 2002. The initial injection
provided pain relief for approximately two weeks. During the third week appellant experienced
severe left leg pain and was treated in the emergency room. She also reported having fallen at
some point between the January 8, 2011 injection and the recurrence of her left leg pain.
Dr. Stork referred appellant for a lumbar MRI scan and advised her to return for a second
selective nerve root blockafter the MRI scan.
A February 6, 2002 lumbar MRI scan revealed: (1) transitional lumbosacral junction;
(2) status post L5 hemilaminectomy; (3) moderate facet arthropathy at L5-S1; and (4) no
evidence of recurrent disc herniation.
On March 6, 2002 appellant received another selective nerve root block at L5, left.
On July 29, 2002 Dr. Stork performed discograms at L3-4, L4-5 and L5-S1. The results
revealed a normal disc at L3-4. Appellant’s L4-5 disc was reportedly nonpainful, but the
discogram showed a right annular tear. Dr. Stork also noted that appellant’s L5-S1 disc was
positive, painful and showed significant degeneration and annular tears with epidural leakage.
Following the discogram, appellant underwent a lumbar computed tomography (CT) scan that
same day. Her July 29, 2002 CT scan revealed extensive degenerative disc disease and
spondylosis at L5-S1. There was no definite focal disc herniation suggested at L3-4 and L4-5. It
is unclear what, if any, treatment appellant received immediately following her July 29, 2002
diagnostic studies.
Dr. Howard B. Krone, a Board-certified orthopedic surgeon, examined appellant on
May 29, 2003. He noted that in 1995, Dr. Payne performed a discectomy at L5-S1for left
radiculitis. Dr. Krone also noted that, in 2001, appellant reinjured her back while lifting at her
job. Appellant had not worked since 2001. X-rays of the lumbar spine showed some mild
degenerative changes at L4-5 and L5-S1. Dr. Krone’s initial impression was postlaminectomy
syndrome with possible scarring or re-herniation of the disc. However, he wanted to review
appellant’s previous lumbar MRI scan and discogram. Dr. Krone prescribed pain medication
and advised her to return once she obtained her previous medical records, including the
MRI scan and discogram.
Dr. Krone saw appellant in follow up on July 22, 2003. Appellant had forgotten to bring
the previously requested films, but she provided a copy of the discogram report. Dr. Krone
commented that it showed extensive arthritis involving L5-S1. There was not only loss of disc at
the area of appellant’s discectomy, but also severe facet arthritis. Dr. Krone advisedthat
appellant could not work due to the severity of her pain. He also noted that she might be a
candidate for fusion at L5-S1. Dr. Krone prescribed Darvocet for pain and referred appellant to
Dr. Koch for further evaluation.
Dr. Koch initially examined appellant on July 28, 2003.
At the time,
appellantcomplained of pain primarily across her back and into both legs. Dr. Koch noted that
there was no history of any weakness, numbness or neurological problems. He also noted that

4

appellant had a laminectomy in the 1990s, but complained of severe pain since then. Dr. Koch
commented that she had epidurals and physical therapy since surgery with no real relief in her
pain. He stated that appellant’s x-rays, MRI scans and discograms showed what appeared to be a
spondylolisthesis of L5 on S1. Dr. Koch ratedthat she would benefit from decompression and
fusion.
In an October 10, 2003 follow-up report, appellant reportedly continued to experience
quite a bit of pain in her back and down her legs. Dr. Koch noted that, since their last meeting,
she had addressed some other medical concerns and she was now looking more seriously at
lumbar decompression and fusion. He indicated that, with spondylolisthesis and a positive
discogram, appellant was a good surgical candidate. The plan was to proceed with surgery after
January 1, 2004. Dr. Koch submitted an October 30, 2003 Medicaid precertification form
requesting authorization for a posterior decompression with spinal fusion and instrumentation to
be performed on January 7, 2004. The diagnosis was spondylolisthesis. No additional
information has been provided regarding appellant’s anticipated January 2004 lumbar surgery.
Also, there is no medical evidence of record regarding her postsurgery recovery period. The
next documented treatment with Dr. Koch was more than three years later.
In a December 29, 2006 report, Dr. Koch noted that appellant was a returning patient for
whom he performed a decompression and fusion several years ago. He indicated that she still
had some pain in her hip and was being treated with chronic pain medication. Appellant’s
physical examination was reportedly unchanged and she was neurologically stable. X-rays
showed that her fusion was likely solid. Dr. Koch recommended continued conservative
treatment. He prescribed pain medication (Lotrab) and a muscle relaxant (Soma) and advised
appellant to followup in six months. Dr. Koch continued to see her at six-month intervals over
the next five years.
At her June 15, 2007 follow-up examination, Dr. Koch diagnosed chronic mechanical
back pain status post lumbar fusion, stable. Hesaw appellant again on December 7, 2007 at
which time she requested a referral for evaluation for epidurals. Dr. Koch referred her to his
colleague, Dr. Leslie A. Cone-Sullivan, a Board-certified physiatrist.
In a January 8, 2008 report, Dr. Cone-Sullivan diagnosed left lumbar radiculopathy,
lumbar stenosis and lumbar degenerative disc disease. She also noted a history of lumbar
surgeries in approximately 1995 and 2001. Dr. Cone-Sullivan’s report did not include a history
of any employment-related back injuries. She scheduled appellant for left L5, S1 transforaminal
epidural steroid injections, which were administered on March 4, 2008.
Appellant followed up with Dr. Koch fromMarch 19 to December 4, 2009. A March 4,
2008 epidural reportedly took the edge off her pain and according to Dr. Koch, she seemed to be
doing reasonably well with no significant changes for more than 20 months.
In a February 4, 2010 report, Dr. Koch noted that appellant had been his patient for years
and was treated for injuries related to her back and subsequent chronic back pain. He further
noted that she had undergone lumbar decompression and fusion, but continued to complain of
chronic pain for which she was regularly prescribed medication. Dr. Koch indicated that

5

appellant had been entirely compliant with her treatment plan, however, she continued to suffer
incapacitating chronic lower back pain. He advised that she was presently totally disabled.
Dr. Koch’s treatment notes from July 7, 2010to August 10, 2011 reflect ongoing pain
medication management for appellant’s chronic lumbar complaints. Appellant’s latest x-rays
reportedly revealed an intact fusion at L5-S1. However, there was an apparent listhesis present
above the previous fusion. Dr. Koch also submitted a February 2, 2011 permanent impairment
rating of “15 [percent] total body.”
By decision dated February 14, 2013, OWCP denied modification of the hearing
representative’s September 7, 2011 decision.
LEGAL PRECEDENT -- ISSUE 1
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.9 This burden includes the necessity of furnishing
evidence from a qualified physician who concludes that the diagnosed condition is causally
related to the employment injury.10 The physician’s opinion must be based on a complete and
accurate factual and medical history and supported by sound medical reasoning.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly declined to expand appellant’s June 22, 1994
traumatic injury claim to include degenerative arthritis and status post lumbar fusion/arthrodesis.
Three physicians -- Drs. Schiff, Stork and Krone --obtained a history that she reinjured her back
lifting at work in October 2001. Dr. Koch, who operated on appellant and saw her regularly for
several years, did not provide a particularly comprehensive history of injury. In fact, his various
reports did not reference her initial 1994 employment injury or her reported October 2001
reinjury. Dr. Koch’s colleague, Dr. Cone-Sullivan, did not include a history of any employmentrelated back injuries.No physician of record has specifically attributed appellant’s lumbar
degenerative arthritis and/or her 2004 lumbar fusion/arthrodesis to the accepted June 22, 1994
employment injury or OWCP-authorized January 13, 1995 lumbar surgery. Under the
circumstances, OWCP properly declined to expand her claim.
Regarding the acceptance of additional conditions, appellant may submit new evidence or
argument with a written request for reconsideration to OWCP within one year of this merit
decision.12

9

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

10

E.g., D.G., 59 ECAB 734, 737-38 (2008).

11

Id. at 738.

12

5 U.S.C. § 8128(a); 20 C.F.R. §§ 10.605-10.607.

6

LEGAL PRECEDENT -- ISSUE 2
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.13 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.14 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).15
No schedule award is payable for a member, function or organ of the body that is not
specified in FECA or in the implementing regulations.16 The list of schedule members includes
the eye, arm, hand, fingers, leg, foot and toes.17 Additionally, FECA specifically provides for
compensation for loss of hearing and loss of vision.18 By authority granted under FECA, the
Secretary of Labor expanded the list of schedule members to include the breast, kidney, larynx,
lung, penis, testicle, tongue, ovary, uterus/cervix and vulva/vagina and skin.19
Neither, FECA nor the regulations provide for the payment of a schedule award for the
permanent loss of use of the back/spine or the body as a whole.20 However, a schedule award is
permissible where the employment-related spinal condition affects the upper and/or lower
extremities.21 The sixth edition of the A.M.A., Guides (2008) provides a specific methodology
for rating spinal nerve extremity impairment.22 It was designed for situations where a particular
jurisdiction, such as FECA, mandated ratings for extremities and precluded ratings for the spine.
The FECA-approved methodology is premised on evidence of radiculopathy affecting the upper

13
14

Id. at § 8107(c)(1).
20 C.F.R. § 10.404 (2012).

15

SeeFederal (FECA) Procedure Manual, Part 3-- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims,Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (February 2013).
16
17
18
19
20

W.C., 59 ECAB 372, 374-75 (2008); Anna V. Burke, 57 ECAB 521, 523-24 (2006).
5 U.S.C. § 8107(c).
Id.
5 U.S.C. § 8107(c)(22); 20 C.F.R. § 10.404(b).
Id. at § 8107(c); 20 C.F.R. § 10.404(a); see Jay K. Tomokiyo, 51 ECAB 361, 367 (2000).

21

Federal (FECA) Procedure Manual, Part 2 -- Claims,Schedule Awards & Permanent Disability Claims, Chapter
2.808.6a(3).
22

The methodology and applicable tables were published in the July/August 2009 edition of The Guides
Newsletter, “Rating Spinal Nerve Extremity Impairment Using the Sixth Edition.”

7

and/or lower extremities. The appropriate tables for rating spinal nerve extremity impairment are
incorporated in the FECA Procedure Manual.23
ANALYSIS - ISSUE 2
Appellant bears the burden of establishing permanent impairment.24 In January 2011,
OWCP advised her of the necessity of submitting an impairment rating in accordance with the
A.M.A., Guides (6th ed. 2008). In light of her accepted lumbar condition, appellant received
specific instructions on rating spinal nerve extremity impairment. The medical evidence
submitted is not sufficient. Although Dr. Koch indicated that appellant had a permanent
impairment rating of “15 [percent] total body,” he did not otherwise address the basis for his
rating or provide a specific rating for lower extremity impairment consistent with both FECA
and the A.M.A., Guides (6th ed. 2008). FECA does not provide for impairment of the whole
body.25 Dr. Koch did not provide any specific findings from physical examiner that the district
medical adviser might rely upon in determining the existence and extent of impairment. Before a
case can be referred to the district medical adviser, the attending physician should describe the
impairment in sufficient detail to permit clear visualization of the impairment and the restrictions
and limitations which have resulted.26
The evidence of record does not support appellant’s claim for a schedule award with
respect to her June 22, 1994 employment injury. Accordingly, OWCP properly denied her
claim.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that OWCP properly declined to accept degenerative arthritis and
appellant’s latest lumbar surgery as being causally related to her June 22, 1994 employment
injury. Appellant also failed to establish that she has a ratable impairment of a scheduled
member.

23
24

SeeFederal (FECA) Procedure Manual, Part 3-- Medical, Schedule Awards, Chapter 3.700, Exhibit 4.
20 C.F.R. § 10.115(f).

25

See supra note 20.

26

Federal (FECA) Procedure Manual, Part 3-- Medical, Schedule Awards, Chapter 3.700.3a(2).

8

ORDER
IT IS HEREBY ORDERED THAT the February 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 15, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

